DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 1, 2, 5-10, 13, 14, 16, 17, 20 allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of the claims is are the following limitations of “wherein the suction cup includes a support plate, provided with a layer of adhesive and bearing material on the platform and associated with actuators configured to actuate and deploy the suction cup from a retracted position that permits movement of the aircraft toward an inactive position that immobilizes and secures the aircraft, and wherein the support plate comprises plate portions articulated on one another.” Here the suction cup which is used to secure the dolly to the deck is attached to articulated support plates. These plates are articulated to adapt to the different surfaces that may be encountered on the deck surface and thus apply a greater hold for the dolly and the aircraft. The previously cited references of Pesando et al, Gondert et al and Hovland et al do not disclose these limitations. Further, combing prior art references to achieve the cited limitations would involve hindsight reasoning. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICENTE RODRIGUEZ whose telephone number is (571)272-4798. The examiner can normally be reached M-TH 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA HUSON can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/V.R./Examiner, Art Unit 3642                                                                                                                                                                                                        

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642